                                                                      Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 1 of 6




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Defendant
                                                                 Twin City Fire Insurance Company
                                                            8
                                                            9                                      UNITED STATES DISTRICT COURT

                                                            10                                            DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   WEST EDNA ASSOCIATES, LTD. DBA
                                                                 MOJAVE ELECTRIC, a Nevada corporation,                    Case No.: 2:19-cv-00607
                      LAS VEGAS, NEVADA 89134




                                                            12

                                                            13                                     Plaintiff,              PETITION FOR REMOVAL
                                                                 v.
                                                            14
                                                                 TWIN CITY FIRE INSURANCE COMPANY,
AKERMAN LLP




                                                            15   an    Indiana  corporation,  and    HARRIS
                                                                 INSURANCE SERVICES, INC., a Nevada
                                                            16   corporation; DOES I through X, inclusive; and
                                                                 ROE CORPORATIONS I through X, inclusive,
                                                            17
                                                                                                   Defendants.
                                                            18

                                                            19                Defendant Twin City Fire Insurance Company ("Twin City") removes this action from the

                                                            20   Eighth Judicial District Court in Clark County, Nevada, Case No. A-19-790664-C to the United

                                                            21   States District Court for the District of Nevada. This Court has diversity jurisdiction under 28

                                                            22   U.S.C. § 1332.

                                                            23   I.           INTRODUCTION

                                                            24                This is an action seeking insurance coverage and alleging bad faith action arising out of a

                                                            25   liability insurance policy issued by Twin City to plaintiff West Edna Associates, Ltd. DBA Mojave

                                                            26   Electric ("Mojave"). Mojave alleges that Twin City wrongfully denied insurance coverage for a

                                                            27   lawsuit filed against it in Clark County District Court styled Cashman Equipment Co. v. Cam

                                                            28   Consulting Inc., et al., Case No. A-11-642583-C (the "Underlying Action").

                                                                 38522793v1
                                                                 48550019;1
                                                                       Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 2 of 6




                                                            1                 The Underlying Action was filed on September 30, 2011. [Exhibit A, Complaint, ¶ 19]

                                                            2    However, Mojave did not provide notice of the Underlying Action to Twin City until February 25,

                                                            3    2013. [Id. ¶ 31] Twin City declined coverage on the grounds of late notice, as well as an exclusion

                                                            4    in the Policy for claims arising from alleged liability under a contract. [Id. at ¶¶ 33-36] Mojave

                                                            5    ultimately settled the Underlying Action. [Id. at ¶ 25] Mojave alleges that it incurred $1,739,565.54

                                                            6    in fees and expenses in defending and settling the Underlying Action, "all of which are covered

                                                            7    under the Policy." [Id. at ¶ 26] The insurance policy at issue has a limit of liability of $1,000,000.

                                                            8    [Id. at ¶ 9]
                                                            9                 Mojave asserts three causes of action against Twin City: (1) breach of contract, (2) breach of

                                                            10   the implied covenant of good faith and fair dealing, and (3) insurance bad faith. [Id. at ¶¶ 44-62]
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Mojave alleges that it has suffered damages in excess of the state jurisdictional limit, and has and
                      LAS VEGAS, NEVADA 89134




                                                            12   will continue to incur additional attorneys' fees and costs in this action. [Id. at ¶¶ 48-45, 54-55, 60-
AKERMAN LLP




                                                            13   62, prayer for relief] Mojave also seeks punitive damages and pre- and post-judgment interest. [Id.

                                                            14   at ¶ 61, prayer for relief]

                                                            15                Mojave named Harris Insurance Services, Inc. ("Harris"), a Nevada corporation, as a

                                                            16   defendant in this action. [Id. at ¶ 3] Mojave alleges that it engaged Harris as its insurance broker in

                                                            17   early 2012 "to assist Mojave in purchasing a commercial insurance policy." [Id. at ¶ 6] It further

                                                            18   alleges that Harris was aware of the underlying action in September 2011 and subsequently, but did

                                                            19   not submit a claim to Twin City until February 25, 2013. [Id. at ¶¶ 65-68] Mojave asserts a count

                                                            20   against Harris for negligence. [Id. ¶¶ 63-71]

                                                            21                Twin City now removes this action based on diversity between the parties and that more than

                                                            22   $75,000 is at issue, exclusive of interest and costs. Mojave has improperly joined Harris, which

                                                            23   must be ignored for purposes of diversity.

                                                            24   II.          THIS COURT HAS DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332

                                                            25                A.     The Removal is Timely

                                                            26                Mojave filed this action in the Eighth Judicial District Court, Clark County, Nevada on

                                                            27   March 7, 2019. [Exhibit A, Complaint] A summons for Twin City was issued on March 8, 2019.

                                                            28   [Exhibit B, Summons] Mojave served Twin City by its out-of-state registered agent on March 11,
                                                                                                                      2
                                                                 38522793v1
                                                                 48550019;1
                                                                     Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 3 of 6




                                                            1    2019. [Exhibit C, Service of Process Transmission; Exhibit D, Affidavit of Service] As Mojave did

                                                            2    not serve Twin City through the Nevada Division of Insurance, proper service was not accomplished

                                                            3    and the 30-day time period for removal has not begun to run. See Sharpless v. Geico General Ins.

                                                            4    Co., No.: 2:16-cv-00768-GMN-CWH, 2016 WL 6804870, at *2 (D. Nev. Nov. 16, 2016); Maple

                                                            5    Park P'ship v. Civil Services Employees Ins. Group, No. 2:09–cv–00403–KJD–RJJ, 2009 WL

                                                            6    1312381, at *1-2 (D. Nev. May 7, 2009).           However, to the extent that service is deemed to have

                                                            7    been accomplished on March 11, 2019, Twin City has filed this notice within the 30-day period for

                                                            8    removal.
                                                            9                 B.     The Complaint Alleges Damages In Excess Of $75,000.00

                                                            10                28 U.S.C. § 1332(a) provides that "the matter in controversy [must] exceed the sum or value
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   of $75,000, exclusive of interest and costs" for diversity jurisdiction to lie. "The amount in
                      LAS VEGAS, NEVADA 89134




                                                            12   controversy is simply an estimate of the total amount in dispute, not a prospective assessment of
AKERMAN LLP




                                                            13   [the] defendant's liability." Lewis v. Verizon Commc'ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010).

                                                            14   While Twin City does not concede liability, Mojave's claims put this matter well in excess of the

                                                            15   $75,000.00 requirement. In this action, Mojave seeks coverage from Twin City, pursuant to an

                                                            16   insurance policy with a $1,000,000 policy limit, for alleged fees and expenses of $1,739,565.54

                                                            17   allegedly incurred in the Underlying Action [Exhibit A, ¶¶ 9, 26] It demanded that amount shortly

                                                            18   before filing this action. [Exhibit E at 4] Mojave also seeks punitive damages and pre- and post-

                                                            19   judgment interest. [Exhibit A, at ¶ 61, prayer for relief]

                                                            20                C.     Mojave and Twin City are Diverse

                                                            21                Mojave alleges it is a corporation organized under the laws of the state of Nevada, with its

                                                            22   principal place of business in Nevada. [Exhibit A, ¶ 1] Twin City is a corporation organized under

                                                            23   the laws of the state of Indiana, with its principal place of business in Connecticut. The citizenship

                                                            24   of the unnamed defendants is disregarded. See 28 U.S.C. § 1441(b).

                                                            25                D.     Harris is Improperly Joined as a Defendant

                                                            26                       1.     Legal Standard

                                                            27                Generally, removal under 28 U.S.C. § 1332 requires complete diversity. However, the Ninth

                                                            28   Circuit recognizes an exception to this requirement, where a non-diverse defendant has been
                                                                                                                     3
                                                                 38522793v1
                                                                 48550019;1
                                                                     Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 4 of 6




                                                            1    "fraudulently joined." Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

                                                            2    Fraudulent joinder is a "term of art." Id. "Joinder of a non-diverse defendant is deemed fraudulent,

                                                            3    and the defendant's presence in the law suit is ignored for purposes of determining diversity, 'if the

                                                            4    plaintiff fails to state a cause of action against a resident defendant, and the failure is obvious

                                                            5    according to settled rules of the state.'" Id.

                                                            6                        2.      Mojave Fails to State a Claim Against Harris
                                                            7                 From a review of the Complaint allegations and the applicable case law, it is clear that Harris
                                                            8    has been fraudulently joined.
                                                            9                 The Complaint alleges a single count against Harris for negligence, asserting that "[i]n the
                                                            10   event that Mojave's claim is found to be untimely under the Policy, Harris Insurance breached its
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   duty of care to Mojave by failing to ensure that a timely claim was submitted to Twin City."
                      LAS VEGAS, NEVADA 89134




                                                            12   [Exhibit A, ¶ 68] The sole basis for this assertion is that Harris was "aware" of the Underlying
AKERMAN LLP




                                                            13   Action. [Id. at ¶¶ 65-67]
                                                            14                The negligence claim against Harris fails as a matter of law because Harris had no legal
                                                            15   "duty … to ensure that a timely claim was submitted." The extent of an insurance broker's duty to a
                                                            16   client under Nevada law is well settled. As the Nevada Supreme Court has explained: "In Nevada,
                                                            17   an agent or broker has a duty to use reasonable diligence to place the insurance and seasonably to
                                                            18   notify the client if he is unable to do so. An insurance agent or broker does not owe the insured any
                                                            19   additional duties other than procuring the requested insurance."             Flaherty v. Kelly, 2013 WL
                                                            20   7155078 , at *2 (Nev. Dec. 18, 2013) (internal citations omitted).
                                                            21                In this case, Mojave alleges that Harris was hired to perform a single function: "[T]to assist
                                                            22   Mojave in purchasing a commercial insurance policy." [Exhibit A, ¶ 6] Under settled Nevada law,
                                                            23   Harris was obligated to "procur[e] the requested insurance," but "[did] not owe the insured any
                                                            24   additional duties," including the duty to put the insurer on notice of a claim simply because Harris
                                                            25   happened to know of its existence. While "insurance brokers may assume additional duties in
                                                            26   special circumstances," Flaherty, 2013 WL 7155078 , at *2, no such circumstances are alleged in the
                                                            27   Complaint.
                                                            28   ...
                                                                                                                       4
                                                                 38522793v1
                                                                 48550019;1
                                                                     Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 5 of 6




                                                            1                 Under settled Nevada law, Mojave fails to state a claim against Harris. Further, courts
                                                            2    outside of Nevada have recognized that a broker has no duty in the alleged circumstances. E.g.,
                                                            3    Landmark Am. Ins. Co. v. Deerfield Constr., Inc., 2016 WL 2977274, at *8 (N.D. Ill. May 19, 2016)
                                                            4    (granting motion to dismiss claim against broker for failing to provide notice where insured could
                                                            5    not cite "any authority suggesting that insurance brokers have a specific duty to provide notice of
                                                            6    claims to insurers on behalf of the insured"). Similarly here, there is simply no legal basis for the
                                                            7    claim against Harris.
                                                            8                 Because Mojave's failure to state a claim against Harris is obvious according to settled rules
                                                            9    of" Nevada, Harris's citizenship cannot be considered under the fraudulent joinder doctrine. Morris,
                                                            10   236 F.3d at 1067. Accordingly, there is diversity of citizenship and removal of this action is proper.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                 E.    Twin City Meets All Other Requirements for Removal
                      LAS VEGAS, NEVADA 89134




                                                            12                Hartford has attached to this notice copies of all process and pleadings served upon it in the
AKERMAN LLP




                                                            13   state court prior to the filing of this notice. [Exhibits A-B] Twin City will concurrently file a copy
                                                            14   of this notice in the Eighth Judicial District Court for Clark County, Nevada. Twin City also
                                                            15   concurrently served a copy of this notice on counsel for Mojave and Harris. Twin City further
                                                            16   attaches all documents filed in the Eighth Judicial District Court as Exhibit F.
                                                            17                DATED this 9th day of April, 2019            AKERMAN LLP
                                                            18
                                                                                                                           /s/ Scott R. Lachman
                                                            19
                                                                                                                           DARREN T. BRENNER, ESQ.
                                                            20                                                             Nevada Bar No. 8386
                                                                                                                           SCOTT R. LACHMAN, ESQ.
                                                            21                                                             Nevada Bar No. 12016
                                                                                                                           1635 Village Center Cir., Ste. 200
                                                            22                                                             Las Vegas, Nevada 89134

                                                            23                                                             Attorneys for Defendant
                                                                                                                           Twin City Fire Insurance Company
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      5
                                                                 38522793v1
                                                                 48550019;1
                                                                     Case 2:19-cv-00607-GMN-BNW Document 1 Filed 04/09/19 Page 6 of 6




                                                            1                                                INDEX OF EXHIBITS

                                                            2                 A.   Complaint Filed in A-11-642583-C

                                                            3                 B.   Summons Issued to Twin City

                                                            4                 C.   Service of Process Transmission

                                                            5                 D.   Affidavit of Service

                                                            6                 E.   Letter from P. Byrne to M. Knox dated January 10, 2019

                                                            7                 F.   All Other Filings in the Eighth Judicial District Court

                                                            8
                                                            9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     6
                                                                 38522793v1
                                                                 48550019;1
